DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“sizes and each” in lines 1-2 should read “sizes, each mail item”.
“part;” in line 23 should read “part; and”.
“side; and” in line 25 should read “side;”.
“seal in” in line 29 should read “seal to”.
“product, wherein” in line 32 should read “product, and wherein”.
Claim 4 is objected to because of the following informality: “the gravity” in line 8 should read “a gravity”.
Claim 7 is objected to because of the following informality: “conveyor, wherein” in line 8 should read “conveyor, and wherein”.
Claim 8 is objected to because of the following informality: “shaft, wherein” in line 7 should read “shaft, and wherein”.
Claim 10 is objected to because of the following informalities:
“assembly comprises:” in line 2 should read “assembly further comprises:”.
“direction, wherein” in line 7 should read “direction, and wherein”.
Claim 11 is objected to because of the following informality: “assembly, wherein” in line 6 should read “assembly, and wherein”.
Claim 13 is objected to because of the following informality: “thereof;” in line 11 should read “thereof; and”.
Claim 15 is objected to because of the following informalities:
“with respect” in line 7 should read “compared”.
“second clamping assembly” should read “clamping assembly” in all instances the limitation appears in the claim (because a first clamping assembly has not been recited in any of the claims from which claim 15 depends).
“flaps;” in line 9 should read “flaps; and”.
Claim 16 is objected to because of the following informality: “the displacement” in line 8 should read “a displacement”.
Claim 17 is objected to because of the following informalities:
“part or parts” in line 3 should read “part”.
“item, wherein” in line 5 should read “item, and wherein”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase "substantially" in claims 4, 5, 8, 10, 11, and 13-15 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The direction in which the axis of rotation extends, the orientation of the second orientation, the direction in which the tilted conveyor is configured to transport the intermediate mail product, the direction in which the shaft extends, the direction in which the second axis of rotation extends, the orientation of the third orientation, the direction in which the back tilting conveyor transports the intermediate mail product, the direction in which the longitudinal sealing conveyor 
Claim 11 recites the limitation "the tilted conveyor" in line 8. There is insufficient antecedent basis for this limitation in the claim. The limitation would have proper antecedent basis if claim 10 depended from claim 5 instead of claim 4. For examination purposes, the examiner is interpreting the limitation as if claim 10 depends from 5 instead of claim 4.
Regarding claim 12, the phrase "in particular" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes, the examiner is interpreting line 3 of claim 12 as if it instead reads “a heat seal head.”.
Regarding claim 15, the phrase "for example" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes, the examiner is interpreting line 3 of claim 15 as if it instead reads “a guide positioned along the”.
Claim 15 recites the limitation "the plane between the guide and the second clamping assembly" in lines 12-13. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a plane between the guide and the second clamping assembly”.
Regarding claim 16, the phrase "particularly" in line 6 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For examination purposes, the examiner is interpreting “resistance, particularly an increased displacement resistance, of” in lines 6-7 of claim 16 as if it instead reads “resistance of”.
Claims 5-11 are rejected as being indefinite because they depend from claim 4.
Claims 13-16 are rejected as being indefinite because they depend from claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Freeman (US 5,299,410).
Regarding claim 1, Freeman discloses a packaging assembly (shown in Figure 2) for wrapping mail items (S in Figure 2) of differing sizes, each mail item (S) including a stack (S) of mail components (2 in Figure 2), the packaging assembly (shown in Figure 2) comprising:
a mail item collecting assembly (1 and 3 in Figure 2 and the inherently-present device which moves stack S to sealing module 5 as described in Col. 2 lines 54-57, collectively) including a collecting conveyor (the inherently-present device which moves stack S to sealing module 5 as described in Col. 2 lines 54-57) and at least one feeder (1) for dispatching individual mail components (2) to the collecting conveyor so as to compose the mail items (S) which are subsequently transported in a transport direction (the direction indicated by the left-most arrow in Figure 2) to a downstream end of the collecting conveyor (Col. 2 lines 47-57);
a flow wrap station (the inherently-present device which feeds upper and lower laminates 8-9 from roll 20 and then moves them at right angles and spreads them apart so that they move longitudinally and cover stack S, as described in Col. 3 lines 57-64) which is configured for wrapping a continuous web (20 in Figure 2) of material around the mail items (S) (Col. 3 lines 57-64), wherein the flow wrap station 
a longitudinal sealing assembly (the left leg of 22 shown in Figure 2, which is parallel to the transport direction, and 5 in Figure 2, collectively) for creating a longitudinal seal (Col. 3 lines 64-66 and 6-25);
a cross sealing assembly (the center cross-piece of 22 shown in Figure 2, which is perpendicular to the transport direction) which is positioned downstream of the folding assembly (21 and the inherently-present device which moves upper and lower laminates 8-9 at right angles and spreads them apart so that they move longitudinally and cover stack S as described in Col. 3 lines 57-64, collectively) (apparent from Figure 2) and is configured for cross sealing the folded web between the subsequently placed mail items (S) and for separating from the folded web an intermediate mail product comprising a downstream mail item (S) of the subsequently placed mail items (S) and an associated web part (Col. 3 lines 64-66, Col. 2 line 64 – Col. 3 line 3); and
a measuring assembly (4 in Figure 2) for determining a transverse position of a second side (left side in Figure 2) of the mail item (S) which is opposite the first side (right side in Figure 2) (this is 
wherein the longitudinal sealing assembly (the left leg of 22 shown in Figure 2 and 5 in Figure 2, collectively) has an infeed end (right end in Figure 2) which is positioned downstream of the cross sealing assembly (the center cross-piece of 22 shown in Figure 2) (apparent from Figure 2), wherein the longitudinal sealing assembly (the left leg of 22 shown in Figure 2 and 5 in Figure 2, collectively) is configured for creating a mail product by applying a longitudinal seal to each intermediate mail product at the second side (left side in Figure 2) of the mail item (S) (Col. 3 lines 64-66), wherein the longitudinal sealing assembly (the left leg of 22 shown in Figure 2 and 5 in Figure 2, collectively) comprises a positioning assembly (5 in Figure 2) for controlling a transverse position of the longitudinal seal for each intermediate mail product, and wherein the transverse position of the longitudinal seal is determined by the transverse position of the second side (left side in Figure 2) of the mail item (S) (Col. 3 line 66 – Col. 4 line 3, Col. 3 lines 6-30).
Regarding claim 12, Freeman discloses that the longitudinal sealing assembly (the left leg of 22 shown in Figure 2 and 5 in Figure 2, collectively) comprises:
a heat seal head (the left leg of 22 shown in Figure 2) (Col. 3 lines 64-66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of Kawanishi et al. (US 2006/0272283), hereinafter Kawanishi.
Regarding claim 2, Freeman discloses all the limitations of the claim as stated above except: an alignment assembly having an infeed end positioned upstream of the longitudinal sealing assembly and downstream of the cross sealing assembly, wherein the alignment assembly is configured to move the 
Kawanishi teaches that it was known to provide an alignment assembly (21 in Figure 2) having an infeed end (top end of 21 in Figure 2) and being configured to move (along direction Y in Figure 2) individual components (components of M in Figure 2) of an item (M in Figure 2) to cause alignment of edges of the individual components (components of M) of the item (M) along and adjacent to a side of a web (F in Figures 8 and 9A), in order to correct misalignment of the individual components (components of M) and obtain a well finished product (“finished packaging) (Paragraphs 0078, 0026, 0027, 0007, and 0022).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Freeman to incorporate the teachings of Kawanishi by providing an alignment assembly having an infeed end positioned upstream of the longitudinal sealing assembly (the left leg of 22 shown in Figure 2 of Freeman and 5 in Figure 2 of Freeman, collectively) and downstream of the cross sealing assembly (the center cross-piece of 22 of Freeman), wherein the alignment assembly is configured to move the individual mail components (2 of Freeman) of the mail item (S of Freeman) to cause alignment of edges of the individual mail components of the mail item along and adjacent to the side fold (the fold which joins 8 and 9 in Figure 2 of Freeman), because doing so would correct misalignment of the individual mail components and allow a well finished mail product to be obtained.
Freeman in view Kawanishi teaches all the limitations of the claim as stated above but does not expressly teach: the infeed end of the alignment assembly is positioned upstream of the longitudinal sealing assembly and downstream of the cross sealing assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have positioned the infeed end of the alignment assembly (21 of Kawanishi) upstream of the longitudinal sealing assembly (the left leg of 22 shown in Figure 2 of Freeman and 5 in Figure 2 of Freeman, collectively) and downstream of the cross sealing assembly (the center cross-piece of 22 of Freeman), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in Paragraphs 0023 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 3, Freeman in view of Kawanishi teaches all the limitations of the claim as stated above but does not expressly teach: the infeed end of the alignment assembly is positioned upstream of the measuring assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have positioned the infeed end of the alignment assembly (21 of Kawanishi) upstream of the measuring assembly (4 of Freeman), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in Paragraph 0023 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman in view of McDurmont (US 3,581,461).
Regarding claims 17 and 18, Freeman discloses all the limitations of the claim as stated above except: a trimming assembly configured to remove an excess web part from the mail product, the excess web part being a part of the associated web part, wherein the excess web part is located at a side of the longitudinal seal opposite to the mail item, wherein the trimming assembly forms part of or is located downstream of the longitudinal sealing assembly, wherein the trimming assembly includes a suction pump having a fluid inlet, wherein the trimming assembly is configured to create a sub-atmospheric pressure between the fluid inlet and the excess web part so as to suck the excess web part away from the mail product.
McDurmont teaches that it was known to provide a trimming assembly (385, 387, 389, and M2 collectively in Figures 1 and 3) configured to remove an excess web part (the “film trimmed off” mentioned in Col. 9 lines 12-15) from a product (“package”), the excess web part (the “film trimmed off”) being a part of an associated web part (W in Figure 1), wherein the excess web part (the “film trimmed off”) is located at a side of a longitudinal seal (“longitudinal seal” mentioned in Col. 9 line 14) opposite to an item (A in Figure 1) (clear from Figure 1), wherein the trimming assembly (385, 387, 389, and M2 collectively) forms part of or is located downstream of a longitudinal sealing assembly (217 in Figure 1) (apparent from Figure 1, Col. 6 lines 48-56), wherein the trimming assembly (385, 387, 389, and M2 collectively) includes 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Freeman to incorporate the teachings of McDurmont by providing a trimming assembly configured to remove an excess web part from the mail product, the excess web part being a part of the associated web part, wherein the excess web part is located at a side of the longitudinal seal opposite to the mail item (S of Freeman), wherein the trimming assembly forms part of or is located downstream of the longitudinal sealing assembly (the left leg of 22 shown in Figure 2 of Freeman and 5 in Figure 2 of Freeman, collectively), wherein the trimming assembly includes a suction pump having a fluid inlet, wherein the trimming assembly is configured to create a sub-atmospheric pressure between the fluid inlet and the excess web part so as to suck the excess web part away from the mail product, because doing so would allow the excess web part to be easily collected and removed.

Allowable Subject Matter
Claims 4-11 and 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art taken alone or in combination fails to disclose or render obvious a packaging assembly for wrapping mail items, the packaging assembly comprising: a flow wrap station which is configured for wrapping a continuous web of material around the mail items, wherein the flow wrap station comprises a folding assembly configured to continuously fold the web around the mail items, thereby creating a folded web which has a single side fold which is positioned on a first side of subsequently placed mail items, wherein the side fold extends in a transport direction of the mail items; a longitudinal sealing assembly for creating a longitudinal seal; a cross sealing assembly which is 
The combination of these limitations makes dependent claim 4 allowable over the prior art.
Regarding claims 5-11, they are indicated as containing allowable subject matter solely because they depend from claim 4 which contains allowable subject matter.
Regarding claim 13, the prior art taken alone or in combination fails to disclose or render obvious a longitudinal sealing assembly for creating a longitudinal seal, wherein the longitudinal sealing assembly is configured for creating a mail product by applying a longitudinal seal to an intermediate mail product at a second side of a mail item of the intermediate mail product opposite a first side of the mail item on which a side fold of a folded web is positioned, wherein the longitudinal sealing assembly comprises a positioning assembly for controlling a transverse position of the longitudinal seal for each intermediate mail product, wherein the longitudinal sealing assembly comprises a heat seal head, wherein the heat seal head is connected to the positioning assembly to vary and control a transverse position of the heat seal head in dependence of a transverse position of the second side of the respective mail item, wherein the longitudinal sealing assembly comprises: a longitudinal sealing conveyor for further transporting the intermediate mail product in a transport direction of the mail item; a transverse guide extending in a direction transverse to the transport direction; a carriage to which the longitudinal sealing conveyor and the heat seal head are connected for varying a transverse position thereof; and a transverse actuator for moving the carriage with the longitudinal sealing conveyor and the heat seal head along the transverse guide and for positioning these at a desired transverse position.
The combination of these limitations makes dependent claim 13 allowable over the prior art.
Regarding claim 14, the prior art taken alone or in combination fails to disclose or render obvious a positioning assembly for controlling a transverse position of a longitudinal seal of an intermediate mail product formed by cross sealing a folded web, wherein the positioning assembly comprises: an intermediate mail product transverse displacement assembly configured to move a respective intermediate mail product in a direction transverse to a transport direction of the intermediate mail product, wherein the intermediate mail product transverse displacement assembly is positioned upstream of a heat seal head of a longitudinal sealing assembly which has a fixed position and which is configured to apply the longitudinal seal.
The combination of these limitations makes dependent claim 14 allowable over the prior art.
Regarding claims 15 and 16, they are indicated as containing allowable subject matter solely because they depend from claim 14 which contains allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731